In accordance with stipulation of counsel that the merchandise and issues are similar in all material respects to those involved in International Packers, Limited v. United States (56 Cust. Ct. 636, Reap. Dec. 11147) and International Packers, Limited v. United States (52 Cust. Ct. 472, Reap. Dec. 10696), the court found and held that export value as defined in section 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis for determining value of the canned meat products exported from Argentina during the period January 1, 1959, through December 31, 1959, described on the invoices of the entries covered by these appeals to reappraisement as canned corned beef in 12 ounce tins, and that such value, in the case of appeal R61/2786 is $2.9168 per dozen tins, net packed, and in the case of appeal R61/2798 is $2.7986' per dozen tins, net packed.